OR|G|NAL F“-ED

MAY 13 2014

In the United States Court of Federal Claimsu_s_ ccom oF
FEDERAL CLA|MS

No. 14-39lL
(Filed: May 13, 2014)

***************************$*********

NADA MARTL, *
*

Plaintiff, *

$

V_ $
*

THE UNITED STATES, *
*

Defendant. *

*****************************$*******

ORDER OF DISMISSAL

In her complaint, filed pr_o s_e, plaintiff Nada Martl alleges that the United States took her
property in violation of the Fourth, Fifth, and Tenth Amendments to the United States
Constitution. In particular, she alleges that while she was outside of the United States receiving
medical treatment, the United States District Court of the District of Hawaii improperly ordered
and supervised the sale of real property that she owned in the state of Hawaii. She therefore
seeks damages of $8 million, an amount that she asserts reflects the fair market value of the
property. As explained below, the court lacks jurisdiction to entertain plaintiffs claims and
therefore must dismiss plaintiff s complaint.

I. DISCUSSION
A. Jurisdiction in the United States Court of Federal Claims

Whether the court has jurisdiction to decide the merits of a case is a threshold matter. §
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998). "Withoutjurisdiction the
court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
ceases to exist, the only function remaining to the court is that of announcing the fact and

dismissing the cause." Ex parte l\/IcCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties or the
court on its own initiative may challenge the existence of subject matter jurisdiction at any time.
Folden v. United States, 379 F.3d l344, 1354 (Fed. Cir. 2004).

The ability of the United States Court of Federal Claims to entertain suits against the
United States is limited. "The United States, as sovereign, is immune from suit save as it

consents to be sued." United States v. Sherwood, 312 U.S. 584, 586 (l94l). The waiver of
immunity "cannot be implied but must be unequivocally expressed." United States v. King, 395
U.S. l, 4 (1969). The Tucker Act, the principal statute governing the jurisdiction of this court,
waives sovereign immunity for claims against the United States, not sounding in tort, that are
founded upon the United States Constitution, a federal statute or regulation, or an express or
implied contract with the United States. 28 U.S.C. § l49l(a)(l). However, the Tucker Act is
merely a jurisdictional statute and "does not create any substantive right enforceable against the
United States for money damages." United States v. Testan, 424 U.S. 392, 398 (1976). Instead,
the substantive right must appear in another source of law, such as a "money-mandating
constitutional provision, statute or regulation that has been violated, or an express or implied
contract with the United States." Loveladies Harbor Inc. v. United States, 27 F.3d 1545, 1554
(Fed. Cir. 1994) (en banc).

 

When considering whether to dismiss a complaint for lack of jurisdiction, a court
assumes that the allegations in the complaint are true and construes those allegations in plaintiff s
favor. Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995). A }L s_e plaintiffs complaint,
"‘however inartfully pleaded,’ must be held to ‘less stringent standards than formal pleadings
drafted by lawyers’ . . . ." Hughes v. Rowe, 449 U.S. 5, 10 n.7 (1980) (quoting Haines v. Kemer,
404 U.S. 5l9, 520-21 (1972)). However, a }W g plaintiff is not excused from meeting basic
jurisdictional requirements. _Sg Henke, 60 F.3d at 799 ("The fact that [the plaintiff] acted pr_o §
in the drafting of his complaint may explain its ambiguities, but it does not excuse its failures, if
such there be."). In other words, a pg g plaintiff is not excused from her burden of proving, by
a preponderance of the evidence, that the court possesses jurisdiction. g McNutt v. Gen.

Motors Acceptance Corp., 298 U.S. l78, 189 (1936); Reynolds v. Army & Air Force Exch.
Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).

B. The Court Lacks Jurisdicti0n to Entertain Plaintiff’s Claims

Upon reviewing plaintiff s complaint and the attached exhibits, the court finds that it
lacks jurisdiction to consider plaintiff s claims for several reasons. First, the court lacks
jurisdiction to entertain claims under the Fourth and Tenth Amendments because those
amendments do not mandate the payment of money damages. Brown v. United States, 105 F.3d
62l, 623 (Fed. Cir. 1997) (Fourth Amendment); Ogden v. United States, 61 Fed. Cl. 44, 47
(2004) (Tenth Amendment). Second, the court lacks jurisdiction to entertain claims under the
Due Process Clause of the Fifth Amendment because the clause does not mandate the payment of
money damages. LeBlanc v. United States, 50 F.3d l025, 1028 (Fed. Cir. 1995). Third, while
the court does possess jurisdiction to consider claims under the Just Compensation Clause of the
Fifth Amendment, it may only exercise that jurisdiction when the plaintiff concedes that the

government’s actions in taking the property were legitimate. Reg’l Rail Reorg. Act Cases, 419
U.S. 102, 126-27 & n.l6 (1974); Tabb Lakes Ltd. v. United States, 10 F.3d 796, 802-03 (Fed.
Cir. 1993). Here, plaintiff contends that the government’s actions were not legitimate.

 

Moreover, despite plaintiff s contention that the judgement of the district court in Hawaii
is irrelevant to her present action, it is clear that plaintiff is attempting to challenge that judgment
in this court. However, the court lacks the authority to review the judgments of federal district

-2-

courts. As explained by the United States Supreme Court:

Congress has prescribed a primary route, by appeal as of right and certiorari,
through which parties may seek relief from the legal consequences of judicial
judgments. To allow a party who steps off the statutory path to employ . . . [a]
collateral attack on the judgment would-quite apart from any considerations of
fairness to the parties-disturb the orderly operation of the federal judicial system.

U.S. Banco;'_r_) Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 27 (1994); accord Vereda Ltda. v.
United States, 217 F.3d 1367, 1375 (Fed. Cir. 2001) ("[T]he Court of Federal Claims cannot
entertain a taking claim that requires the court to ‘scrutinize the actions of` another tribunal."
(quoting Allustiarte v. United States, 256 F.3d 1349, 1352 (Fed. Cir. 2001))); Joshua v. United
States, 17 F.3d 378, 380 (Fed. Cir. 1994) ("[T]he Court of Federal Claims does not have
jurisdiction to review the decisions of district courts . . . relating to proceedings before those
courts.").

   

Finally, the court lacks jurisdiction to consider plaintiff’ s claims under the doctrine of
collateral estoppel. Under this doctrine, which is also known as issue preclusion, a party is
foreclosed from relitigating an issue that has already been decided. l\/Iigra v. Warren City Sch.

Dist. Bd. of Educ., 465 U.S. 75, 77 n. 1 (1984). To establish issue preclusion, the following four
elements must be satisfied:

(l) the issue is identical to one decided in the first action; (2) the issue was
actually litigated in the first action; (3) resolution of the issue was essential to a
final judgment in the first action; and (4) plaintiff had a full and fair opportunity
to litigate the issue in the first action.

ln re Freeman, 30 F.3d 1459, 1465 (Fed. Cir. 1994). Plaintiff first challenged the Hawaii district
court’s actions in this court in 2009. ln that case, plaintiff alleged that the district court effected a
taking of her real property, and in the process denied her due process of law and committed legal
error. Martl v. United States, No. 09-299, slip op. at 2 (Fed. Cl. Jan. 29, 2010). She sought $8
million in just compensation or the return of her property before it was sold by the government.
§ Defendant moved to dismiss plaintiff s complaint for lack of jurisdiction, and plaintiff filed a
response in opposition to defendant’s motion. l;d. at l. Upon considering the parties’ briefs, the
court held that it lacked jurisdiction over plaintiffs claims because it was not authorized to
review the actions of a federal district court. l;d. at 3. lt therefore dismissed plaintiff s complaint.
§ at 4. The claims that plaintiff asserted in the 2009 case are virtually identical to her present
claims; in both cases plaintiff contends that the district court in Hawaii took her property without
just compensation. Because a court has already ruled on those claims after providing plaintiff a
full and fair opportunity to litigate them, and because the resolution of those claims was essential

to the court’s decision to dismiss plaintiff’ s complaint, plaintiff is precluded from litigating them
again in this matter.

III. CONCLUSION

For the reasons set forth above, the court concludes that it lacks jurisdiction to entertain
plaintiff s c1aims. The court therefore DISMISSES plaintiff’ s complaint without prejudice.
However, plaintiff remains responsible for paying the full filing fee; according to the court’s
records, plaintiff only paid $250 of the $400 fee. Thus, the court ORDERS plaintiff to pay the

remaining $150, as previously instructed by the clerk’s office. The clerk shall enter judgment
accordingly.

IT IS SO ORDERED.